Citation Nr: 0604293	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both knees.

2. Entitlement to service connection for bladder cancer as a 
result of exposure to herbicides.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to an increased rating for left otitis media, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for osteoarthritis and 
degenerative disc disease with scoliosis of the thoracic 
spine, evaluated as 10 percent disabling prior to September 
26, 2003, and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1961, from April 1962 to April 1966, and from October 1966 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2006 letter, the veteran indicated a desire to 
appear personally before the Board for a videoconference 
hearing.  The record does not indicate that the appellant has 
withdrawn this request or that such a hearing has been 
scheduled.  

Accordingly the case is REMANDED for the following:

Schedule the appellant for a 
videoconference personal hearing before a 
member of the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


